                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL C. HAMILTON,                                   Case No. 19-cv-06319-EMC
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE RE.
                                   9              v.                                         CONTEMPLATED DISMISSAL
                                  10     RON DAVIS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Paul C. Hamilton, a prisoner at San Quentin State Prison, has filed this pro se civil action
                                  14   and has applied to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
                                  15          A prisoner may not bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if the
                                  16   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought
                                  17   an action or appeal in a court of the United States that was dismissed on the grounds that it is
                                  18   frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner
                                  19   is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Section 1915(g)
                                  20   requires that the court consider prisoner actions dismissed before, as well as after, the statute’s
                                  21   1996 enactment. Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).
                                  22          For purposes of a dismissal that may be counted under § 1915(g), the phrase “fails to state
                                  23   a claim on which relief may be granted” parallels the language of Federal Rule of Civil Procedure
                                  24   12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is “‘of little
                                  25   weight or importance: having no basis in law or fact,’” and the word “malicious” refers to a case
                                  26   “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113, 1121 (9th
                                  27   Cir. 2005) (citation omitted). Only cases within one of these three categories can be counted as
                                  28   strikes for § 1915(g) purposes, so the mere fact that the prisoner has filed many cases does not
                                   1   alone warrant dismissal of the present action under § 1915(g). See Andrews, 398 F.3d at 1121.

                                   2   Rather, dismissal of an action under § 1915(g) should only occur when, “after careful evaluation

                                   3   of the order dismissing an [earlier] action, and other relevant information, the district court

                                   4   determines that the action was dismissed because it was frivolous, malicious or failed to state a

                                   5   claim.” Andrews, 398 F.3d at 1121.

                                   6           Andrews requires that a prisoner be given notice of the potential applicability of § 1915(g),

                                   7   by either the district court or the defendants, but also requires the prisoner to bear the ultimate

                                   8   burden of persuasion that § 1915(g) does not bar pauper status for him. Andrews, 398 F.3d at

                                   9   1121. Andrews implicitly allows the court to sua sponte raise the § 1915(g) problem, but requires

                                  10   the court to notify the prisoner of the earlier dismissals it considers to support a § 1915(g)

                                  11   dismissal and allow the prisoner an opportunity to be heard on the matter before dismissing the

                                  12   action. Andrews, 398 F.3d at 1120. A dismissal under § 1915(g) means that a prisoner cannot
Northern District of California
 United States District Court




                                  13   proceed with his action as a pauper under § 1915, but he still may pursue his claims if he pays the

                                  14   full filing fee at the outset of the action.

                                  15           Mr. Hamilton is now given notice that the Court believes the following dismissals may be

                                  16   counted as dismissals for purposes of § 1915(g): (1) Hamilton v. Roe, Central District of

                                  17   California Case No. 97-5176-CBM (dismissed for failure to state a claim); (2) Hamilton v. Garcia,

                                  18   Southern District of California Case No. 98-1769-K (granting Rule 12(b)(6) motion to dismiss for

                                  19   failure to state a claim); (3) Hamilton v. Garcia, Southern District of California Case No. 99-0493-

                                  20   JM (dismissed for failure to state a claim and failure to exhaust administrative remedies);

                                  21   (4) Hamilton v. Garcia, Southern District of California Case No. 99-0563-K (dismissed for failure

                                  22   to state a claim); (5) Hamilton v. Smith, Southern District of California Case No. 00-cv-1720-IEG-

                                  23   JFS (dismissed for failure to state a claim and failure to pay filing fee); and (6) Hamilton v.

                                  24   Jackson, U.S. Supreme Court Case No. 07-5683 (10/1/07 order denying leave to proceed in forma

                                  25   pauperis and dismissing petition for writ of certiorari pursuant to S. Ct. Rule 39.8 (“If satisfied

                                  26   that a petition for a writ of certiorari . . . is frivolous or malicious, the Court may deny leave to

                                  27   proceed in forma pauperis”)). The Court made its evaluation of these cases based on the dismissal

                                  28   orders and docket sheets in them. See Andrews, 398 F.3d at 1120 (sometimes the docket records
                                                                                           2
                                   1   may be sufficient, and sometime the actual court files may need to be consulted).

                                   2          In light of these dismissals, and because Mr. Hamilton does not appear to be under

                                   3   imminent danger of serious physical injury, he is ORDERED TO SHOW CAUSE in writing

                                   4   filed no later than January 24, 2020, why in forma pauperis status should not be denied and this

                                   5   action should not be dismissed pursuant to 28 U.S.C. § 1915(g). In the alternative to showing

                                   6   cause why the action should not be dismissed, Mr. Hamilton may avoid dismissal by paying the

                                   7   full $400.00 filing fee by the deadline.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: December 20, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
